FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


RONALD BARRANCO,                      No. 18-16708
         Plaintiff-Appellant,
                                        D.C. No.
             v.                 1:13-cv-00412-LEK-RLP

3D SYSTEMS CORPORATION, a
Delaware corporation; 3D                 OPINION
SYSTEMS, INC., a California
corporation,
        Defendants-Appellees.

      Appeal from the United States District Court
                 for the District of Hawaii
      Leslie E. Kobayashi, District Judge, Presiding

        Argued and Submitted October 24, 2019
                  Honolulu, Hawaii

                  Filed March 12, 2020

 Before: SUSAN P. GRABER, MILAN D. SMITH, JR.,
       and PAUL J. WATFORD, Circuit Judges.

          Opinion by Judge Milan D. Smith, Jr.
2              BARRANCO V. 3D SYSTEMS CORP.

                          SUMMARY *


                Evidence / Equity Jurisdiction

    The panel affirmed the district court’s evidentiary
rulings, and reversed and vacated the monetary judgment in
favor of 3D Systems Corporation on its breach of contract
counterclaim, in a diversity action involving a purchase and
sale agreement documenting 3D Systems’ acquisition of 3D
printing websites from plaintiff Ronald Barranco.

    Plaintiff owned several 3D printing businesses and
technologies, including Print3D, and two websites,
www.stereolithography.com and www.laserintering.com
(the Domains); and plaintiff agreed to sell Print3D and the
Domains to 3D Systems in two separate contracts.

    The panel held that the district court did not abuse its
discretion by denying plaintiff’s motion in limine to admit
the Print3D arbitration award at trial. The panel rejected
plaintiff’s contention that Graef v. Chemical Leaman Corp.,
106 F.3d 112 (5th Cir. 1977), supported an admission of the
arbitration award. The panel also held that it was not error
for the district court to find that the danger of undue
prejudice from admitting the arbitration award outweighed
its probative value. The panel concluded that the district
court did not abuse its discretion by excluding evidence of
the Print3D arbitration award.

    The panel held that the district court did not abuse its
discretion by excluding evidence of whether 3D Systems

    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
             BARRANCO V. 3D SYSTEMS CORP.                    3

promised to invest substantial resources in the Domains.
The panel saw no error insofar as the evidence purportedly
concerned an element of plaintiff’s breach of contract claim.
The panel further held that even if it were to consider the
court’s exclusion of the evidence as a measure of expectation
damages an abuse of discretion, any error was harmless.

    The district court exercised equitable jurisdiction to
award 3D Systems restitution in the form of monetary relief.
The panel held that the district court erred in concluding that
3D Systems had a right to an equitable accounting. The
panel further held that the district court erred by relying
solely on the text of the parties’ contract to grant equitable
relief. Accordingly, the panel reversed the monetary award
for 3D Systems and vacated the corresponding judgment
against plaintiff.


                         COUNSEL

Mark Poe (argued), Randolph Gaw, Samuel Song, and
Victor Meng, Gaw | Poe LLP, San Francisco, California, for
Plaintiff-Appellant.

Thomas Benedict (argued) and Dawn T. Sugihara, Farm
Benedict Sugihara LLP, Honolulu, Hawaii; Nikole Setzler
Mergo, Nexsen Pruet, LLC, Columbia, South Carolina; for
Defendants-Appellees.
4            BARRANCO V. 3D SYSTEMS CORP.

                         OPINION

M. SMITH, Circuit Judge:

    Plaintiff Ronald Barranco sued Defendants 3D Systems
Corporation and 3D Systems, Inc. (together, 3D Systems),
for breach of contract and breach of the implied covenant of
good faith and fair dealing, among other claims. The claims
arose out of a purchase and sale agreement (PSA)
documenting 3D Systems’ acquisition of 3D printing
websites from Barranco.           In turn, 3D Systems
counterclaimed that Barranco breached a covenant not to
compete (CNTC) contained in the PSA.

    A jury heard Barranco’s claims and 3D Systems’
counterclaim. The district court excluded from the trial
evidence of an arbitration award in Barranco’s favor on his
claims arising from a different contract related to a separate
acquisition. The court also excluded testimony of alleged
statements by 3D Systems’ CEO about how much Barranco
would gain as part of the acquisition contemplated by the
PSA. The jury absolved 3D Systems of liability on
Barranco’s breach of contract claim and so did not decide
Barranco’s breach of covenant claim. The jury found,
however, that Barranco had breached the CNTC. Instead of
submitting the issue of non-competition damages to the jury,
the district court exercised equity jurisdiction to enter a
money judgment against Barranco.

    Barranco appeals the district court’s cited evidentiary
rulings and also argues that the court improperly exercised
equity jurisdiction to enter a monetary award against him.
We affirm the evidentiary rulings but reverse the monetary
judgment.
             BARRANCO V. 3D SYSTEMS CORP.                  5

  FACTUAL AND PROCEDURAL BACKGROUND

    Barranco owned several 3D printing businesses and
technologies, including Print3D, and two websites,
www.stereolithography.com and www.lasersintering.com
(the Domains), which brokered the manufacture of 3D
printed parts. Barranco agreed to sell Print3D and the
Domains to 3D Systems in two separate contracts.

I. The Acquisition of the Domains

    Barranco sold the Domains to 3D Systems pursuant to
the PSA. Therein, Barranco granted 3D Systems certain
rights in the Domains in exchange for: (1) “an immediate
cash payment of $250,000”; (2) “royalty payments based on
sales generated by the” Domains; and (3) “a right to exercise
a buyout, which would terminate the right to Royalty
Payments and grant entitlement to a lump sum” based on an
average royalty generated by the Domains.

    The PSA also contained a provision barring Barranco
from competing with 3D Systems, working for or having any
role or interest in a business that competed with 3D Systems,
and developing or designing competing products. As part of
the CNTC, the parties agreed that:

       any violation of such restriction will result in
       irreparable injury to 3D Systems for which
       damages will not be an adequate remedy. Mr.
       Barranco therefore acknowledges that if he
       violates any such restrictions, 3D Systems
       shall be entitled to preliminary and injunctive
       relief as well as to an equitable accounting of
       earnings, profits and other benefits arising
       from such violation.
6              BARRANCO V. 3D SYSTEMS CORP.

The PSA also contained a cumulative rights clause that did
not limit 3D Systems’ rights or remedies for a breach of the
PSA, “whether at law, in equity, by contract or otherwise.”

    Barranco testified in his deposition that, while the parties
negotiated the sale of the Domains, 3D Systems’ CEO
Abraham Reichental promised to invest substantial
resources in the Domains in a way that would increase
royalty payments. Barranco understood that he would earn
$5 million in the transaction contemplated by the PSA. 1
During the negotiation, Reichental jotted down notes to
illustrate the deal’s proposed structure, listing $250,000 as
the buyout payment, the split royalties and fees, and other
compensation. Reichental also scrawled “5%” next to the
$250,000 buyout amount.            According to Barranco,
Reichental stated as he made the notes and totaled the
various payment provisions, “There’s our deal. That’s how
we get to $[5] million.” Barranco thus claims that the
$250,000 payment represented 5% of the total he would earn
from the deal overall, and 3D Systems effectively promised
that he stood to receive $5 million pursuant to the PSA’s
buyout provision.

    Despite his expectations, royalties from the Domains
were significantly less than Barranco had anticipated,
amounting to just over $200,000 per year over the five years
following the acquisition, and Barranco did not earn $5
million from the acquisition. Barranco sued 3D Systems,
alleging that it had breached the PSA by failing to invest
substantial resources in the Domains so that the Domains
would generate sufficient royalties to produce the payments
the parties discussed during negotiations over the PSA.

    1
       The parties refer interchangeably to $5 million and $6 million as
the figure in Reichental’s notes. For consistency, we use the $5 million
figure.
             BARRANCO V. 3D SYSTEMS CORP.                    7

Barranco also claimed a breach of the covenant of good faith
and fair dealing. 3D Systems counterclaimed, alleging that
Barranco breached the CNTC by designing and developing
a technology to compete with 3D Systems.

II. The Print3D Acquisition and Arbitration

    In a separate Print3D contract, Barranco conveyed the
Print3D technology to 3D Systems. In that contract, 3D
Systems promised to “continue the Print3D Business as a
separate profit center and as a going concern in the ordinary
and proper course” for a certain period of time, and Barranco
was to be the manager of that business. In consideration of
the sale of the Print3D technology, Barranco was to receive
from 3D Systems an up-front payment, stock, and various
earn-out payments calculated as a percentage of Print3D’s
revenue.

    In a separate lawsuit, Barranco sued 3D Systems for
allegedly breaching the Print3D agreement and implied
covenants of good faith and fair dealing by failing to
maintain and promote Print3D as a viable business. The
parties arbitrated those claims pursuant to a dispute
resolution clause in the Print3D agreement. The arbitrator
ultimately found for Barranco on those claims and
determined that the effect of 3D Systems’ conduct “was to
block . . . Mr. Barranco . . . from ever receiving any earn out
payments” under the contract.

III. The Jury Trial on Liability

    Barranco’s contract claims and 3D Systems’ breach of
contract counterclaim in this case proceeded to a jury trial.
The district court excluded the Print3D arbitration award
from trial as irrelevant and, alternatively, as unduly
prejudicial and likely to confuse the jury. The court also
8              BARRANCO V. 3D SYSTEMS CORP.

excluded reference to the $5 million figure from
Reichental’s notes, which Barranco attempted to offer as a
measure of expectancy damages for his contract claims.

    At the close of evidence and before submission to the
jury, Barranco moved for judgment as a matter of law
(JMOL) on 3D Systems’ counterclaim because 3D Systems
had not presented any evidence of damages. 3D Systems
responded that, in lieu of damages, it was entitled to an
equitable accounting pursuant to the PSA’s terms, and
further invoked an employee’s duty of loyalty to argue that
“the appropriate measure of damages was disgorgement of
profits generated” on the job. 2 The court denied Barranco’s
JMOL motion. The special verdict form to which the parties
agreed contained no provision for the jury to determine 3D
Systems’ damages or other remedies in the event the jury
found that Barranco had breached the CNTC.

    The jury returned a verdict for 3D Systems on both
Barranco’s breach of contract claim and 3D Systems’ breach
of contract counterclaim. On the former, the jury found that
3D Systems did not promise to invest substantial resources
in the Domains. Thus, the jury did not reach the issue of
Barranco’s claimed damages.            On 3D Systems’
counterclaim, the jury found only that Barranco had
breached the CNTC.

IV. The Bench Trial on Equitable Relief

   After the jury returned its verdict, the district court held
a bench trial to conduct an equitable accounting as 3D
Systems’ remedy for Barranco’s CNTC breach. Based on

    2
      Although Hawaii law recognizes a claim for an employee’s breach
of the duty of loyalty owed to the employer, 3D Systems did not
counterclaim on that theory.
             BARRANCO V. 3D SYSTEMS CORP.                   9

the jury’s finding that Barranco had breached the CNTC, the
court determined that the PSA entitled 3D Systems to “an
equitable accounting of earnings, profits and other benefits
arising from such violation(s).” Because the jury found only
that Barranco had breached the CNTC, the court first made
findings as to what conduct constituted the breach. The
court found that Barranco had violated the CNTC by, among
other things, accessing and sharing 3D Systems’ proprietary
technology with people who were not employed by 3D
Systems, and by undertaking to develop an online quotation
system for other 3D-printing businesses.

    The court next performed an accounting of the “earnings,
profits and other benefits arising from” the violations of the
CNTC. It found that there was “no evidence” that Barranco
derived any benefit from violating the CNTC and, further,
that the violations did not cause 3D Systems “to lose sales,
to lower its prices, or to suffer reduced profit margins” or
otherwise suffer harm. The court then found that the PSA
did not “fully address” the circumstances presented, “where
violations of the Non-Compete Provision stopped short of
commercial exploitation and no earnings, profits, or other
benefits have yet arisen from the violation.” As a result, the
court determined that it had discretion to award other
equitable remedies, such as restitution, “to afford complete
relief” as a matter of its equity jurisdiction. The court
calculated the portion of the amounts Barranco received
under the PSA as consideration for his promise not to
compete with 3D Systems and ordered them disgorged. The
court entered judgment for 3D Systems, ordering Barranco
to disgorge more than $500,000, plus prejudgment interest.
Barranco timely appealed.
10           BARRANCO V. 3D SYSTEMS CORP.

     JURISDICTION AND STANDARD OF REVIEW

    We have jurisdiction pursuant to 28 U.S.C. § 1291. We
review evidentiary rulings for abuse of discretion and
reverse only if a ruling is “erroneous and prejudicial.”
Wagner v. Cty. of Maricopa, 747 F.3d 1048, 1052 (9th Cir.
2013) (emphasis added). “When error is established, we
must presume prejudice unless it is more probable than not
that the error did not materially affect the verdict.” Boyd v.
City & Cty. of San Francisco, 576 F.3d 938, 949 (9th Cir.
2009) (internal quotations and citations omitted).

    Following a bench trial, we review the district court’s
findings of fact for clear error and its conclusions of law de
novo. OneBeacon Ins. Co. v. Haas Indus., Inc., 634 F.3d
1092, 1096 (9th Cir. 2011). We also review a district court’s
interpretation of state law de novo. Flores v. City of
Westminster, 873 F.3d 739, 748 (9th Cir. 2017). We review
a federal court’s choice of remedies for an abuse of
discretion. Teutscher v. Woodson, 835 F.3d 936, 942 (9th
Cir. 2016); Pauma Band of Luiseno Mission Indians of
Pauma & Yuima Reservation v. California, 813 F.3d 1155,
1163 (9th Cir. 2015).

                        ANALYSIS

I. The Challenged Evidentiary Rulings

     A. Exclusion of the Arbitration Award

    The district court did not abuse its discretion by denying
Barranco’s motion in limine to admit the Print3D arbitration
award at trial. Barranco contends that the arbitration award
is relevant because the same 3D Systems conduct underlies
both the arbitrator’s findings in the Print3D case and 3D
Systems’ alleged breach of the PSA. According to Barranco,
              BARRANCO V. 3D SYSTEMS CORP.                    11

the parties negotiated the Print3D and Domains transactions
at the same time, and the same 3D Systems employees
managed the integration of both the Domains and Print3D
within 3D Systems. In Barranco’s view, the arbitrator’s
findings about 3D Systems’ conduct related to the Print3D
contract “certainly have some tendency to make it more
probable than otherwise that 3D Systems did the same thing
with respect to the Domains.” We disagree.

    Evidence is relevant if “it has any tendency to make a
fact more or less probable than it would be without the
evidence,” and “the fact is of consequence in determining
the action.” Fed. R. of Evid. 401. A court “may exclude
relevant evidence if its probative value is substantially
outweighed by a danger of . . . unfair prejudice, confusing
the issues, [or] misleading the jury . . . .” Fed. R. of Evid.
403. In its discretion, a court may admit an arbitration award
“with regard to the facts and circumstances of each case” and
accord it such weight as the court deems appropriate.
Alexander v. Gardner-Denver Co., 415 U.S. 36, 60 & n.21
(1974).

    Barranco relies on Graef v. Chemical Leaman
Corporation, 106 F.3d 112 (5th Cir. 1997), to argue that the
arbitration award should have been admitted. In Graef, an
employee on disability leave sued for retaliatory discharge
when his employer removed him from the seniority list
allegedly in retaliation for filing a worker’s compensation
claim. Graef challenged his removal from the seniority list
in an arbitration. Id. at 116. In the retaliatory discharge
action, the Fifth Circuit held that the district court abused its
discretion by excluding evidence of the arbitration when the
arbitrator’s findings made the employer’s “non-retaliatory
reason for the discharge more believable and, therefore,
Graef’s allegations of retaliation less probable.” Id. at 117.
12             BARRANCO V. 3D SYSTEMS CORP.

    Graef is distinguishable. The arbitrator there made
findings that went directly to an element of Graef’s
retaliatory discharge claim. More critically, in both the
arbitration and the lawsuit, Graef claimed contractual and
statutory rights violations arising from the same adverse
employment action. Here, however, the Print3D arbitration
“involved different claims about a different contract
involving the acquisition of a different asset,” and the
arbitrator’s findings regarding the breach of the Print3D
contract would not tend to make an alleged breach of the
PSA more or less probable. Thus, Graef does not persuade
us that the district court abused its discretion by excluding
the arbitration award in this case.

    Barranco further argues that the court erred in
alternatively finding the evidence posed a danger of undue
prejudice. 3 We have previously determined that “reference
to facts found in a judicial opinion can unfairly prejudice a
party,” because “jurors are likely to defer to findings and
determinations relevant to credibility made by an
authoritative, professional factfinder rather than determine
those issues for themselves.” United States v. Sine, 493 F.3d
1021, 1033–34 (9th Cir. 2007).

    Although the arbitration award at issue here is not a
judicial order, the district court’s exclusion of the evidence
was not manifestly erroneous considering the purposes for
which Barranco sought to offer it. Citing specific findings
from the Print3D arbitration, Barranco argues the arbitrator
found that 3D Systems “engaged in bad faith” and that those

     3
      Barranco also asserts that the court’s exclusion of the evidence
based on the potential for jury confusion was error, but he provides no
argument in support. We thus deem the argument abandoned. See
Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1992).
                BARRANCO V. 3D SYSTEMS CORP.                           13

findings have “some tendency to make it more probable than
otherwise that 3D Systems did the same thing with respect
to the Domains.” In light of a jury’s tendency to defer to a
professional factfinder, and Barranco’s stated intent to use
the arbitrator’s findings to enable the jury to infer scienter
from 3D Systems’ breach of a different contract, it was not
error for the district court to find that the danger of undue
prejudice from admitting the arbitration award outweighed
its probative value. 4 Accordingly, the district court did not
abuse its discretion by excluding evidence of the Print3D
arbitration award.

    B. Damages Evidence

    Barranco argues that the district court abused its
discretion by excluding evidence of whether 3D Systems
promised to invest substantial resources in the domains. The
excluded evidence was Barranco’s testimony about the
statements that 3D Systems’ CEO Abraham Reichental
made during PSA negotiations while Reichental was taking
notes of the deal’s structure. Reichental concluded with,
“[t]hat’s how we get to $[5] million.” That evidence,
Barranco argues, concerned both an element of Barranco’s
breach of contract claim against 3D Systems as well as
damages for that breach.


     4
       The district court did not err by ruling on Barranco’s motion in
limine without explaining its reasoning. “As long as it appears from the
record as a whole that the trial judge adequately weighed the probative
value and prejudicial effect of proffered evidence before its admission,
we conclude that the demands of Rule 403 have been met.” United States
v. Verduzco, 373 F.3d 1022, 1029 n.2 (9th Cir. 2004) (quoting United
States v. Sangrey, 586 F.2d 1312, 1315 (1978)). The parties thoroughly
briefed the issues relating to the arbitration award before the court ruled
on the motion to admit the evidence. There is no indication that the court
did not adequately perform the balancing required under Rule 403.
14           BARRANCO V. 3D SYSTEMS CORP.

    We see no error insofar as the evidence purportedly
concerned an element of Barranco’s breach of contract
claim. At trial, Barranco sought to offer the $5 million figure
only as a measure of expectation damages. Not until
Barranco filed a Rule 59(a) motion for a new trial—after the
district court had already excluded the evidence and after the
jury trial—did he argue that Reichental’s statements about
the $5 million figure were also necessary to prove an element
of his breach of contract claim, specifically that 3D Systems
promised to invest in the Domains. The district court could
not have abused its discretion when it made its exclusionary
ruling by failing to consider an argument not previously
raised by Barranco.

    Even were we to consider the court’s exclusion of the
evidence as a measure of expectation damages an abuse of
discretion, any such error was harmless. See Boyd, 576 F.3d
at 949 (stating prejudice standard). Because the jury found
that 3D Systems did not breach the PSA, the jury did not
reach the question of damages on that claim.

II. The District Court’s Monetary Judgment

    The district court exercised equitable jurisdiction to
award 3D Systems restitution in the form of monetary relief.
In conducting an equitable accounting, the district court
concluded that Barranco did not obtain “earnings, profits, or
other benefits” that arose out of his violations of the CNTC
that would entitle 3D Systems to relief pursuant to the
CNTC. In order to avoid an unjust outcome and “afford
complete relief” under the circumstances, the court awarded
restitution on a theory of unjust enrichment.

   The district court gave two reasons for concluding that
3D Systems had a right to an equitable accounting. First, the
court invoked an exception to the general rule that a court
             BARRANCO V. 3D SYSTEMS CORP.                   15

may exercise equitable jurisdiction only when legal
remedies are inadequate. Second, the court concluded that,
“[p]ursuant to the PSA,” 3D Systems had a right to an
equitable accounting. Both reasons were erroneous.

     “The necessary prerequisite” for a court to award
equitable remedies is “the absence of an adequate remedy at
law.” Dairy Queen, Inc. v. Wood, 369 U.S. 469, 478 (1962);
accord Guaranty Trust Co. of N.Y. v. York, 326 U.S. 99, 105
(1945). The district court did not address that general rule
explicitly, but it correctly assumed that the rule applied to
this case. But the court then erroneously relied on an
exception to the rule: An equitable remedy may be
appropriate, even when the “cause of action [is] cognizable
at law,” if the plaintiff can “show that the ‘accounts between
the parties’ are of such a ‘complicated nature’ that only a
court of equity can satisfactorily unravel them.” Dairy
Queen, 369 U.S. at 478 (quoting Kirby v. Lake Shore &
M.S.R. Co., 120 U.S. 130, 134 (1887)). The Supreme Court
has emphasized that, in light of a federal court’s ability to
appoint a special master to assist a jury “in those exceptional
cases” where an equitable remedy is appropriate, “the
burden of such a showing is considerably increased and it
will indeed be a rare case in which it can be met.” Id.

    Here, the district court erred in finding that “the issues
related to the Non-Compete Counterclaim were complex
enough to merit an equitable accounting, and an equitable
accounting to determine recovery, rather than a jury finding
to determine damages, was appropriate.” 3D Systems made
no such showing—it failed to present any evidence of
damages at the jury trial, much less that the accounts
between the parties were complicated. Instead, the district
court relied on the provisions of the PSA to conduct an
accounting, from which it found “no evidence that Barranco
16            BARRANCO V. 3D SYSTEMS CORP.

obtained earnings, profits, or other benefits” attributable to
the violations of the Non-Compete Provision. That
calculation was not so complicated that a jury would not
have been able to make the determination. When the court
did determine a monetary award based on a theory of unjust
enrichment, it did so by performing basic calculations from
evidence adduced at the bench trial. This was not one of the
“rare cases” that warranted equitable relief based solely on
the complexity of the relief sought. Dairy Queen, 369 U.S.
at 478. The district court erred in finding the exception
applied.

    The district court also erred by relying solely on the text
of the parties’ contract to grant equitable relief. We hold that
the terms of a contract alone cannot require a court to grant
equitable relief. In doing so, we adopt the accepted rule of
our sister circuits that have addressed the question. See
Dominion Video Satellite, Inc. v. Echostar Satellite Corp.,
356 F.3d 1256, 1263, 1266 (10th Cir. 2004) (“While courts
have given weight to parties’ contractual statements
regarding the nature of harm and attendant remedies that will
arise as a result of a breach of a contract, they nonetheless
characteristically hold that such statements alone are
insufficient to support a finding of irreparable harm and an
award of injunctive relief.”); Smith, Bucklin & Assocs., Inc.
v. Sonntag, 83 F.3d 476, 481 (D.C. Cir. 1996) (“Although
there is a contractual provision that states that the company
has suffered irreparable harm if the employee breaches the
covenant and that the employee agrees to be preliminarily
enjoined, this by itself is an insufficient prop.”); Baker’s Aid,
a Div. of M. Raubvogel Co. v. Hussmann Foodservice Co.,
830 F.2d 13, 16 (2d Cir. 1987) (per curiam) (“[C]ontractual
language declaring money damages inadequate in the event
of a breach does not control the question whether
preliminary injunctive relief is appropriate.”); cf. Dairy
             BARRANCO V. 3D SYSTEMS CORP.                  17

Queen, 369 U.S. at 477–78 (“[T]he constitutional right to
trial by jury cannot be made to depend upon the choice of
words used in the pleadings.”).

    We recognize that Hawaii law governs the underlying
contract here and that Hawaii law makes equitable relief
available in certain instances even when there is an express
contract. See, e.g., Hawaiian Ass’n of Seventh-Day
Adventists v. Wong, 305 P.3d 452, 465–66 (Haw. 2013)
(recognizing the availability of breach of contract and unjust
enrichment claims for a lease violation); Eckard Brandes,
Inc. v. Riley, 338 F.3d 1082, 1085 (9th Cir. 2003)
(recognizing a claim for an employee’s breach of the duty of
loyalty to an employer under Hawaii law and affirming the
remedy of disgorgement); Porter v. Hu, 169 P.3d 994, 1007
(Haw. App. Ct. 2007) (granting relief on a theory of unjust
enrichment where an express contract “did not provide for
redress of the specific harm done”). Those cases are
inapposite here, however, because 3D Systems did not elect
to bring claims for unjust enrichment or breach of the duty
of loyalty, and because the PSA contained a cumulative
rights clause that contemplated an award of damages.

    The district court thus erred in awarding 3D Systems an
equitable remedy on its legal claim for damages resulting
from Barranco’s breach of the CNTC. We reverse the
monetary award for 3D Systems and vacate the
corresponding judgment against Barranco.

                      CONCLUSION

    The district court’s evidentiary rulings are AFFIRMED.
The monetary judgment in favor of 3D Systems on its breach
of contract counterclaim is REVERSED and VACATED.
The parties shall bear their own costs on appeal.